Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	The office action is in response to the communication dated 4/13/2021 and 4/16/2021.
Claims 20-53 are allowed.   

2.	The present application is being examined under the pre-AIA  first to invent provisions with respect to 35 U.S.C. 102, 35 U.S.C. 103, and 35 U.S.C. 112. Because the instant application is a reissue application filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

3.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,246,675 (hereinafter “the ‘675 Patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.

4.	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

5.	Applicant is reminded that the maximum term of the original patent is fixed at the time the patent is granted. While the term may be subsequently shortened, e.g., through the filing of a terminal disclaimer, it cannot be extended through the filing of a reissue. Accordingly, a deletion in a reissue application of an earlier-obtained benefit claim under 35 U.S.C. 120 will not operate to lengthen the term of the patent to be reissued (see MPEP 1405).

Response to Amendment/Arguments
6.	Applicant's amendment/arguments filed 4/13/2021 and 4/16/2021 have been fully considered. 
a)	The objection to the claims has been withdrawn based on the amendment filed 4/16/2021.
b)	The ADS filed 4/13/2021 is proper.
c)	The Oath/Declaration filed 4/13/2021 is proper and the 251 rejection has been withdrawn.


Allowable Subject Matter
s 20-53 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not anticipate or render obvious the limitation of generating a shared key by applying a rounding method to each entry of the key matrix Ki where Ki is determined by multiplying the exchange matrix Ei and a transpose of a respective public ID matrix of the other computer (claim 20); generating a shared key by applying a rounding method to each entry of the key matrix Kj where Kj is determined by multiplying a transpose of exchange matrix Ej and a public ID matrix of the other computer (claim 33); generating a shared key between any two users by using the master public key pair where the pair comprises the first random matrix M and the second random matrix Ml is determined by adding the scalar error matrix to the respective product matrix, and both scalar error matrix and product matrix are created as recited in the claim (claim 46) and encrypting a message by using a key matrix pair where the pair comprises the first random matrix M and the second public matrix Bi wherein Bi comprises a matrix by multiplying Ml and ID matrix Ai of the other computer (claim 53).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Fuelling can be reached at (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Signed:
/MINH DIEU NGUYEN/
Primary Examiner, Art Unit 3992

Conferees:
/MATTHEW E HENEGHAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/MF/